In an action to recover damages for personal injuries, etc., the plaintiff Roger Piacentini appeals from an order of the Supreme Court, Nassau County (Alpert, J.), dated March 9, 2000, which denied his motion, in effect, for reargument.
Ordered that the appeal is dismissed, with costs.
The appellant’s motion, characterized as one for reargument and renewal, was in actuality a motion for leave to reargue because it was not based upon new facts which were unavailable at the time of the original motion (see, McCorvey v Schoulder, 273 AD2d 207; Daly v Messina, 267 AD2d 345; Lupoli v Venus Labs., 264 AD2d 820; DeMeo v County of Suffolk, 262 AD2d 270; Knutson v Sand, 249 AD2d 451; Bossio v Fiorillo, 222 AD2d 476). Accordingly, the appeal must be dismissed, as no appeal lies from the denial of a motion for leave to reargue (see, Schumer v Levine, 208 AD2d 605; DeFreitas v Board of Educ., 129 AD2d 672). Bracken, Acting P. J., Santucci, Altman and Florio, JJ., concur.